DETAILED ACTION
Status of Application
	This action is responsive to continuing application filed 12/08/2021 as a continuation of prior pending Application No. 16/620,044.  With entry of the concurrently filed preliminary amendment, claims 2 and 6-13 are currently pending and under examination herein.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) filed on 03/08/2022 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the mailing/transmittal of this Office action. 

Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/620,044, filed on 12/06/2019.

Objection – Specification
	The disclosure is objected to because of the following informalities: referring to paragraph [0002], the related application(s) data should be updated to include a domestic benefit claim to parent Application No. 16/620,044, consistent with the benefit claim information set forth in the Application Data Sheet.  
	Appropriate correction of the disclosure is required. 

Claim Rejections – Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 7 and 9-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-6 and 8-12 of copending Application No. 16/620,030 (published as US 2020/0199340 A1) in view of Pohl (US 2008/0114134 A1). 
Pending claim 2 is drawn to a polyolefin composition comprising (A) a polyolefin polymer that is a low density polyethylene (LDPE) polymer comprising 50 to 100 weight percent (wt%) ethylenic monomeric units, 50 to 0 wt% (C3-C20)alpha-olefin-derived comonomeric units, and 20 to 0 wt% diene comonomeric units, wherein total weight percent is 100.00 wt%; (B) a monocyclic organosiloxane of defined formula (I), wherein subscript n is 4; and (C) an organic peroxide; with the proviso that the polyolefin composition is free of a phosphazene base; and with the proviso that the (A) polyolefin composition does not contain 24 wt% or more of an inorganic filler selected from the group consisting of aluminum oxide, aluminum silicate, calcium silicate, magnesium silicate, silica, titanium dioxide, and mixtures thereof; and wherein the (B) monocyclic organosiloxane of formula (I) is described by any one of limitations (i) to (x).  
Copending claim 2 also is drawn to a polyolefin composition comprising (A) a polyolefin polymer and (B) a monocyclic organosiloxane of identically defined formula (I) (which meets any of instant limitations (i), (ii) and (iii)); with the proviso that the polyolefin composition is free of a phosphazene base; and with the proviso that when subscript n is 4, the (A) polyolefin composition does not contain 24 wt% or more of an inorganic filler selected from the group consisting of aluminum oxide, aluminum silicate, calcium silicate, magnesium silicate, silica, titanium dioxide, and mixtures thereof. Further, the (A) polyolefin polymer can be a polyethylene polymer comprising 50 to 100 weight percent (wt%) ethylenic monomeric units, 50 to 0 wt% (C3-C20)alpha-olefin-derived comonomeric units, and 20 to 0 wt% diene comonomeric units, wherein total weight percent is 100.00 wt%; and the polyolefin composition may further comprise (C) an organic peroxide as per copending claims 6 and 8, respectively. 
Thus, the conflicting claims differ only in that the copending claims do not specify that the (A) polyolefin polymer is a low-density polyethylene (LDPE).  However, Pohl teaches LDPE as a specific example of thermoplastic polymer used in a thermoplastic composition that undergoes crosslinking with unsaturated silane compound(s) and a mixture of at least two peroxides. See Pohl, paragraphs [0011]-[0013] and [0051] as well as Examples 2-4, each describing a crosslinkable formulation comprising a polyethylene base resin having a density (e.g., 0.922 g/cc) within the customary range for LDPE. Thus, those of ordinary skill would have expected a LDPE to be crosslinkable by means of a monocyclic organosiloxane having unsaturation as per claimed formula (I) and an organic peroxide.  Accordingly, it would have been obvious to one of ordinary skill in the art to modify the polyolefin composition claimed in the copending application by selecting a LDPE as per Pohl as the (A) polyolefin polymer, with a reasonable expectation of success.   
Pending claim 7 overlaps in scope with copending claim 8 with respect to the mutually claimed additives (D) – (M). 
Pending claim 9 overlaps in scope with copending claim 10 with respect to the mutually claimed step of heating the polyolefin composition at a curing effective temperature with (C) an organic peroxide in such a way so as to react the (A) polyolefin polymer with the (B) monocyclic organosiloxane of formula (1), thereby making a crosslinked polyolefin product.
Pending claims 10 and 11 correspond, in scope, to copending claims 11 and 12, respectively. 
This is a provisional nonstatutory double patenting rejection.

Common Ownership Notice
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 6-8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over MacKenzie, Jr. (US 4005254; ‘MacKenzie’) in view of Easter (US 8283391 B2).
Regarding Claim 2, MacKenzie describes a curable composition comprising 100 parts by weight of polyethylene, 1.5 parts by weight of vinyl siloxane, 3.5 parts by weight of di-α-cumyl peroxide and 50 parts by weight of aluminum silicate as filler. See Example 2 of Table I in columns 6-7.  It is noted that MacKenzie uses the term “vinyl siloxane” to refer to tetramethyltetravinylcyclotetrasiloxane (see col. 1, line 67 to col. 2, line 1), a specific species of the applicants’ monocyclic organosiloxane under claimed formula (I) (wherein subscript n is 4 and any one of instant limitations (i), (ii) and (iii) apply).  Accordingly, the teachings of MacKenzie differ from the claimed subject matter only in that (I) the polyethylene is not described as a LDPE comprising 50 to 100 weight percent (wt%) ethylenic monomeric units, 50 to 0 wt% (C3-C20)alpha-olefin-derived comonomeric units, and 20 to 0 wt% diene comonomeric units, wherein total weight percent is 100.00 wt%; and (II) the disclosed composition comprises more than 24 wt%, specifically 50 parts by weight, of aluminum silicate.  
However, as to (I), Easter discloses tree-resistant insulation compositions for electric power cables comprising a polyolefin base polymer and an additive comprising either low molecular weight wax or polyethylene glycol (col. 1, ll. 15-18). In preferred embodiments, Easter teaches that the polyolefin base polymer is a Ziegler-Natta LDPE, a Ziegler-Natta LLDPE or a combination of a Ziegler-Natta LDPE and a Ziegler-Natta LLDPE (col. 7, ll. 58-63). Further, in specific embodiments, Easter describes formulations comprising a LDPE homopolymer (corresponding to claimed polyethylene polymer comprising 100 wt% ethylenic monomeric units). See Easter at column 17, lines 14-20 and Table 1 in column 20.  As MacKenzie similarly aims to provide compositions useful as insulation for wire and cable (cf., col. 1, ll. 56-58), those of ordinary skill would have reasonably expected the polyolefin base polymers of Easter to be utile as the polyethylene component of the MacKenzie composition. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Example 2 of MacKenzie by utilizing as the polyethylene polymer a LDPE homopolymer as taught by Easter.  
Further as to (II), MacKenzie generally teaches that the mineral fillers utilized in the disclosed insulation composition may be any of those commonly employed in polymeric compositions (col. 4, Il. 50-52) and is not limited to the specific examples subsequently listed (i.e., aluminum silicate, aluminum oxide, calcium silicate, silica, magnesium silicate, titanium dioxide, and mixtures thereof). In this regard, Easter teaches clay, talc (aluminum silicate or magnesium silicate), magnesium aluminum silicate, magnesium calcium silicate, calcium carbonate, magnesium calcium carbonate, silica, ATH, magnesium hydroxide, sodium borate, calcium borate, kaolin clay, glass fibers, glass particles, or mixtures thereof, as suitable fillers for an insulating composition (col. 11, ll. 7-13). Easter thus recognizes the equivalency of aluminum silicate and other minerals such as calcium carbonate, magnesium calcium carbonate, magnesium hydroxide, sodium borate and calcium borate as suitable fillers for an insulating composition. Given an expectation of equivalent performance, it would have been obvious to one of ordinary skill in the art to modify further the composition of MacKenzie by substituting aluminum silicate in Example 2 by an equivalent amount of, for example, calcium carbonate, magnesium calcium carbonate or magnesium hydroxide as per Easter, in the expectation of obtaining a composition displaying comparable utility as electrical cable insulation. Where equivalency is known in the prior art, the substitution of one equivalent for another is not patentable (i.e., it would have been obvious). In re Ruff, 118 USPQ 343 (CCPA 1958).
Regarding Claim 6, MacKenzie in view of Easter renders obvious the polyolefin composition of claim 2 as discussed above. Further, Mackenzie in at least Example 2 discloses the polyolefin composition described by instant limitation (iii) (i.e., the (B) monocyclic organosiloxane of formula (I) is from 0.1 to 3 wt% of the polyolefin composition; and the (C) organic peroxide is from 0.01 to 4.5 wt% of the polyolefin composition).  
Regarding Claim 7, MacKenzie in view of Easter renders obvious the polyolefin composition of claim 2 as discussed above.  MacKenzie additionally discloses the polyolefin composition further comprising at least one additive selected from (D) a conventional coagent (viz., a coagent such as polybutadiene to facilitate cross-linking, see col. 3, lines 54 et seq.) and (E) an antioxidant (see id.) as claimed.   
Regarding Claim 8, MacKenzie in view of Easter renders obvious the polyolefin composition of claim 2 as discussed above. MacKenzie further teaches mixing (A) a polyolefin polymer and (B) a monocyclic organosiloxane of formula (I): [R1,R2SiO2/2]n (I) and (C) an organic peroxide together in the absence of a phosphazene base to make the polyolefin composition of claim 2 (col. 2, lines 1-3: the polymer, filler, vinyl siloxane, and other additives are intimately mixed as in a Banbury).
Regarding Claim 11, MacKenzie in view of Easter renders obvious the polyolefin composition of claim 2 as discussed above. MacKenzie further suggests a manufactured article comprising a shaped form of the polyolefin composition (col. 1, lines 25-27, 58-60).
Regarding Claim 12, MacKenzie in view of Easter renders obvious the polyolefin composition of claim 2 as discussed above.  MacKenzie further teaches a coated conductor comprising a conductive core and an insulation layer at least partially covering the conductive core, wherein at least a portion of the insulation layer comprises the polyolefin composition of claim 1 (col. 2, lines 42-46).
Regarding Claim 13, MacKenzie in view of Easter renders obvious the coated conductor of claim 12 as discussed above. Easter further renders obvious the claimed method comprising applying a voltage across the conductive core of a coated conductor so as to generate a flow of electricity through the conductive core (col. 19, ll. 5-10: Eight to ten 25 inch samples of these insulated square conductor wires were placed in a 75°C. water bath and energized with 7500 volts.).

Conclusion
	Claims 9 and 10 are deemed free of the prior art.  However, in view of the nonstatutory double patenting rejection supra, no claims are in condition for allowance at this time. 
	The following is a statement of reasons for the indication of allowable subject matter. 
	Regarding Claims 9 and 10, the closest prior art to MacKenzie does not teach or adequately
suggest a crosslinked polyolefin product made by the claimed method, in particular, by heating the
polyolefin composition (of claim 2) at a curing effective temperature with (C) an organic peroxide in such a way so as to react the (A) polyolefin polymer with the (B) monocyclic organosiloxane of formula (I), thereby making a crosslinked polyolefin product.
Furthermore, the aforementioned deficiencies of MacKenzie are not remedied by any other cited reference(s) currently of record.

Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/09-20-22